In an action to recover damages for personal injuries, the complaint was dismissed at the close of the plaintiff’s ease and the court thereupon dismissed the cross complaint and the third-party complaint of the National Sugar Refining Company. Plaintiff appeals from so much of the judgment entered thereon as dismisses the complaint. Defendant and third-party plaintiff National Sugar Refining Company appeals, as limited by its brief, from so much of said judgment as dismisses the cross complaint and third-party complaint. Judgment unanimously affirmed, with one bill of costs to respondents Lee & Simmons, Inc., and National Sugar Refining Company, payable by appellant Ludvigsen. Present — Nolan, P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ.